In this matter, which is an action for damages for slander in which the sum of $25,000 is claimed and in which there was judgment below for plaintiff for $500, counsel representing all parties in interest have filed a motion to transfer the cause to the Supreme Court upon the ground that this court is without jurisdiction, ratione materiæ, for the reason that the amount involved exceeds our maximum jurisdiction.
Considering the joint motion of counsel and the possibility of an award in excess of our jurisdiction, the case will be transferred. See Jackson v. Briede, 156 La. 573, 100 So. 722; Schwing v. Dunlap, 130 La. 498, 58 So. 162; Tulane Law Review, vol. X, No. 2, p. 307.
It is therefore ordered, adjudged, and decreed that this appeal be, and it is, transferred to the Supreme Court of Louisiana to be disposed of according to law, the transfer to be made within 60 days after this judgment becomes final, and, if not so made, then the appeal to be deemed dismissed; appellant to pay the cost of appeal in this court, the remaining costs to await final determination of the matter.
Transferred to Supreme Court.